
	
		I
		111th CONGRESS
		2d Session
		H. R. 4507
		IN THE HOUSE OF REPRESENTATIVES
		
			January 26, 2010
			Mr. Rodriguez (for
			 himself, Mr. Smith of Texas,
			 Mr. McCaul, and
			 Mr. Gonzalez) introduced the following
			 bill; which was referred to the Committee
			 on Homeland Security
		
		A BILL
		To amend the Homeland Security Act of 2002 to authorize
		  the Secretary of Homeland Security to establish the Cyber Security Domestic
		  Preparedness Consortium, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Cyber Security Domestic Preparedness
			 Act.
		2.Authorization of
			 Cyber Security Domestic Preparedness Consortium
			(a)AuthorizationSubtitle C of title II of the Homeland
			 Security Act of 2002 (6 U.S.C. 121 et seq.) is amended by adding at the end the
			 following new section:
				
					226.Cyber Security
				Domestic Preparedness Consortium
						(a)In
				generalThe Secretary may
				establish a consortium to be known as the Cyber Security Domestic
				Preparedness Consortium.
						(b)FunctionsThe Consortium may—
							(1)provide training
				to State and local first responders and officials specifically for preparing
				and responding to cyber security attacks;
							(2)develop and update
				a curriculum and training model for State and local first responders and
				officials;
							(3)provide technical
				assistance services to build and sustain capabilities in support of cyber
				security preparedness and response; and
							(4)conduct cyber
				security training and simulation exercises to defend from and respond to cyber
				attacks.
							(c)MembersThe Consortium shall consist of academic,
				nonprofit and government partners that develop, update, and deliver cyber
				security training in support of homeland
				security.
						.
			(b)Clerical
			 amendmentSection 1(b) of
			 such Act is amended by adding at the end of the items relating to such subtitle
			 the following new item:
				
					
						Sec. 226. Cyber Security Domestic
				Preparedness
				Consortium.
					
					.
			3.Department of Homeland
			 Security Cyber Security Training Center
			(a)AuthorizationSubtitle C of title II of the Homeland
			 Security Act of 2002 (6 U.S.C. 121 et seq.) is further amended by adding at the
			 end the following new section:
				
					227.Cyber Security
				Training CenterThe Secretary
				may establish where appropriate a Cyber Security Training Center to provide
				training courses and other resources for State and local first responders and
				officials to improve preparedness and response
				capabilities.
					.
			(b)Clerical
			 amendmentSection 1(b) of
			 such Act is further amended by adding at the end of the items relating to such
			 subtitle the following new item:
				
					
						Sec. 227. Cyber Security Training
				Center.
					
					.
			
